--------------------------------------------------------------------------------

Exhibit 10.133
 
 


SAN DIEGO TECHNOLOGY CENTER
AGREEMENT OF PURCHASE AND SALE
 
This Agreement, dated as of February 25, 2005, is between CALWEST INDUSTRIAL
HOLDINGS, LLC, a Delaware limited liability company (“Seller”), and MAGUIRE
PROPERTIES, L.P., a Maryland limited partnership (“Buyer”).
 
ARTICLE I
 
PURCHASE AND SALE OF PROPERTY
 
Section 1.1 Sale.
 
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller,
subject to the terms, covenants and conditions set forth herein, all of Seller’s
right, title and interest in and to the following property (collectively, the
“Property”):
 
(a) Real Property. That certain real property commonly known as “San Diego Tech
Center” and located at 9605 Scranton Road, in the City of San Diego, State of
California 92121, as more particularly described in Exhibit A attached hereto
and made a part hereof (the “Land”), together with (1) all improvements located
thereon (the “Improvements”), (2) all rights, benefits, privileges, easements,
tenements, hereditaments, rights-of-way and other appurtenances thereon or in
any way appertaining thereto, including all mineral rights, development rights,
air and water rights, and (3) all strips and gores and any land lying in the bed
of any street, road or alley, open or proposed, adjoining such Land
(collectively, the “Real Property”);
 
(b) Leases. All of the landlord’s interest in and to all of the Leases (as
defined in Section 2.1(b) below) of the Real Property, including Leases entered
into after the date of this Agreement as permitted by this Agreement;
 
(c) Tangible Personal Property. All of the equipment, machinery, furniture,
furnishings, supplies and other tangible personal property, if any, owned by
Seller and now or hereafter located on and used exclusively in the operation,
ownership or maintenance of the Real Property (collectively, the “Tangible
Personal Property”), but specifically excluding from the Tangible Personal
Property (1) any items of personal property owned by tenants of the Property,
(2) any items of personal property in Seller’s property management office, if
any, located on the Real Property, (3) any items of personal property owned by
third parties and leased to Seller, and (4) proprietary computer software,
systems and equipment and related licenses used in connection with the operation
or management of the Property. Seller will provide to Buyer any list which is in
Seller’s possession of such Tangible Personal Property within the Delivery
Period as defined in Section 2.1 below; and
 
(d) Intangible Personal Property. To the extent assignable at no cost to Seller,
all intangible personal property, if any, owned by Seller and related to the
Real Property and the Improvements, including, without limitation: any trade
names and trademarks associated with the Real Property and the Improvements (but
specifically excluding the names “RREEF” and any derivatives thereof and
“Calwest” any plans and specifications and other architectural and
 



--------------------------------------------------------------------------------






 
engineering drawings for the Improvements; any warranties; any Service Contracts
(as defined in Section 2.1(b) below), licenses and other contract rights related
to the Property (but only to the extent Seller’s obligations thereunder are
expressly assumed by Buyer pursuant to the Assignment of Leases as defined in
Section 8.3(a)(3) below); and any governmental permits, approvals and licenses
(including any pending applications), but excluding any rights of the Seller
against third parties with respect to the period prior to Closing and the rights
of Seller to rents and other payments from tenants and other third parties for
the period prior to Closing (collectively, the “Intangible Personal Property”).
 
Section 1.2 Purchase Price.
 
(a) The purchase price of the Property is One Hundred Eighty Five Million
Dollars ($185,000,000.00) (the “Purchase Price”).
 
(b) The Purchase Price shall be paid as follows:
 
(1) On or prior to the Effective Date, Buyer shall deposit in escrow with
Stewart Title Company, 100 Pine Street, Suite 450, San Francisco, CA 94111-5106,
ATTN: Robin Lane, Phone No. (415) 403-9080 ext. 21, Fax No. (415) 986-5973,
e-mail RLane@Stewart.com (the “Title Company”) cash or other immediately
available funds in the amount of Five Million Dollars ($5,000,000.00) (the
“Deposit”).
 
(2) The Deposit shall be held in an interest bearing account and all interest
thereon, less investment fees, if any, shall be deemed a part of the Deposit. If
the sale of the Property as contemplated hereunder is consummated, then the
Deposit shall be paid to Seller at the Closing (as defined in Section 1.2(b)(3)
below) and credited against the Purchase Price. IF THE SALE OF THE PROPERTY IS
NOT CONSUMMATED DUE TO SELLER’S DEFAULT HEREUNDER, THEN BUYER MAY ELECT, AS
BUYER’S SOLE AND EXCLUSIVE REMEDY, EITHER TO: (1) TERMINATE THIS AGREEMENT AND
RECEIVE A REFUND OF THE DEPOSIT, IN WHICH EVENT NEITHER PARTY SHALL HAVE ANY
FURTHER RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT AS PROVIDED IN SECTIONS 6.1, 9.3
AND 9.9 BELOW, OR (2) ENFORCE SPECIFIC PERFORMANCE OF THIS AGREEMENT. BUYER
SHALL NOT HAVE ANY OTHER RIGHTS OR REMEDIES HEREUNDER AS A RESULT OF ANY DEFAULT
BY SELLER PRIOR TO CLOSING, AND BUYER HEREBY WAIVES ANY OTHER SUCH REMEDY AS A
RESULT OF A DEFAULT HEREUNDER BY SELLER. IF THE SALE IS NOT CONSUMMATED DUE TO
ANY DEFAULT BY BUYER HEREUNDER, THEN SELLER SHALL RETAIN THE DEPOSIT AS
LIQUIDATED DAMAGES, AND SELLER SHALL NOT HAVE ANY OTHER RIGHTS OR REMEDIES
AGAINST BUYER EXCEPT AS PROVIDED IN SECTIONS 6.1, 9.3 OR 9.9 BELOW. THE PARTIES
HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A FAILURE TO
CONSUMMATE THIS SALE DUE TO BUYER’S DEFAULT PRIOR TO CLOSING, WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE
AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS
AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF THE DAMAGES
THAT SELLER WOULD INCUR IN SUCH EVENT. BY
 


2

--------------------------------------------------------------------------------






 
PLACING THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF
THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY
COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF
THIS LIQUIDATED DAMAGES PROVISION. THE FOREGOING IS NOT INTENDED TO LIMIT
BUYER’S OBLIGATIONS UNDER SECTIONS 6.1, 9.3 AND 9.9.
 
INITIALS: SELLER    WHO    BUYER    RFM   
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 


3

--------------------------------------------------------------------------------






 
(3)     The balance of the Purchase Price, which is One Hundred Eighty Million
Dollars ($180,000,000) (plus or minus the prorations pursuant to Section 8.5
hereof) shall be paid to Seller in cash or by wire transfer of other immediately
available funds at the consummation of the purchase and sale contemplated
hereunder (the “Closing”).
 
ARTICLE II
 
CONDITIONS
 
Section 2.1 Buyer’s Conditions Precedent.
 
Subject to the provisions of Section 9.3 hereof, Seller has provided and/or
shall provide Buyer and its consultants and other agents and representatives
with access to the Property to perform Buyer’s inspections and review and
determine the present condition of the Property. Seller has delivered or made
available to Buyer at Seller’s offices or at the Real Property, or shall within
the Delivery Period (as defined below) deliver or make available to Buyer at
Seller’s offices or at the Real Property, copies of all Due Diligence Materials
(as defined in Section 2.2 below) in Seller’s possession, except as otherwise
specifically provided herein. Notwithstanding anything to the contrary contained
herein, the Due Diligence Materials shall expressly exclude (i) those portions
of the Due Diligence Materials that would disclose Seller’s cost of acquisition
of the Real Property, or cost of construction of the Improvements and related
soft costs, or any estimates of costs to repair, replace, remediate or maintain
the Real Property (as opposed to Due Diligence Materials that would disclose
actual costs that have been incurred by Seller for the repair, replacement,
remediation or maintenance of the Real Property, which shall be made available
to Buyer to the extent the same exist and are in Seller’s possession), (ii) any
reports, presentations, summaries and the like prepared for any of Seller’s
boards, committees, partners or investors in connection with its consideration
of the acquisition of the Real Property, construction of the Improvements or
sale of the Property, (iii) any proposals, letters of intent, draft contracts or
the like prepared by or for other prospective purchasers of the Property or any
part thereof, (iv) Seller’s internal memoranda, attorney-client privileged
materials, internal appraisals, structural or physical inspection reports
(except for those structural or physical inspection reports which have been
delivered to Buyer on or before the Effective Date), and (v) any information
which is the subject of a confidentiality agreement between Seller and a third
party that does not permit disclosure to Buyer as a prospective purchaser of the
Property (the items described in clauses (i), (ii) (iii), (iv) and (v) being
collectively referred to as the “Confidential Information”). The Due Diligence
Materials shall include a rent roll for the Property (“Rent Roll”) dated as of
February 15, 2005. The Rent Roll shall include, without limitation, the amount
of the security deposit, if any, held by Seller under each Lease, provided,
however, that if the Rent Roll does not list the tenant security deposits,
Seller shall provide Buyer with the list of such security deposits on or before
the expiration of the Contingency Period. Prior to the Closing, Seller shall
deliver to Buyer an update of the Rent Roll current as of no earlier than seven
(7) days prior to the Closing. The “Delivery Period” shall mean the period which
ends one (1) business day after the Effective Date (as defined in Section 9.14
below). Buyer’s obligation to purchase the Property is conditioned upon Buyer’s
review and approval of the following, within the applicable time periods
described in Sections 2.2 and 4.1 hereof:
 

 


4

--------------------------------------------------------------------------------





 
(a) Title to the Property and survey matters in accordance with Article IV
below.
 
(b) The Due Diligence Materials, including, but not limited to, tenant leases,
any guaranties thereof and any other occupancy agreements, and all amendments
and modifications thereof (collectively, the “Leases”) affecting the Property,
and of all contracts pertaining to the operation of the Property, including all
management, leasing, service and maintenance agreements, and equipment leases
(collectively, the “Service Contracts”).
 
(c) The physical condition of the Property.
 
(d) The zoning, land use, building, environmental and other statutes, rules, or
regulations applicable to the Property.
 
(e) The tenant correspondence files, operating statements and books and records
pertaining to the operation of the Property in each case for each of the three
(3) most recent years during which the Property has been owned by Seller and for
the current year (to the extent available), current real estate tax bills, any
warranties, licenses, permits, certificates of occupancy, plans and
specifications, and any current rent roll, current accounts receivable schedule
and list of Tangible Personal Property in such form as Seller shall have in its
possession for the Property, and other agreements or documents pertaining to the
Property which will be binding on Buyer after Closing.
 
(f) Any other matters Buyer deems relevant to the Property.
 
Section 2.2 Contingency Period.
 
Buyer shall have until March 2, 2005, 5:00 p.m. Pacific Standard Time (such
period being referred to herein as the “Contingency Period”) to review and
approve the matters described in Sections 2.1(b)-(f) above in Buyer’s sole
discretion, including, without limitation, title and survey review of the
Property (as described in Section 4.1(a) below). If Buyer determines to proceed
with the purchase of the Property, then Buyer shall, before the end of the
Contingency Period, so notify Seller in writing, in which case Buyer shall be
deemed to have approved all of the matters described in Sections 2.1(a)-(f)
above, including, without limitation, all documents, Service Contracts and other
contracts, agreements, Leases, reports, surveys and other items and materials
delivered to, prepared by or on behalf of or made available to Buyer in
connection with this Agreement (the “Due Diligence Materials”), and the Deposit
shall become nonrefundable except as expressly provided herein. If before the
end of the Contingency Period Buyer fails to give Seller such written notice,
then Buyer shall be deemed to have elected to terminate this Agreement, the
Deposit shall be returned to Buyer, and neither party shall have any further
rights or obligations hereunder except as provided in Sections 6.1, 9.3 and 9.9
below.
 

 


5

--------------------------------------------------------------------------------





 
ARTICLE III
 
BUYER’S EXAMINATION
 
Section 3.1 Representations and Warranties of Seller.
 
Subject to the disclosures contained in Schedule 1 attached hereto and made a
part hereof (the “Disclosure Items”), matters contained in the Due Diligence
Materials, and any matters of public record where the Property is located,
Seller hereby makes the following representations and warranties with respect to
the Property. Notwithstanding anything to the contrary contained herein or in
any document delivered in connection herewith, Seller shall have no liability
with respect to the Disclosure Items.
 
(a) Seller has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Seller’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets, (v) admitted in writing its inability to pay its debts
as they come due, or (vi) made an offer of settlement, extension or composition
to its creditors generally.
 
(b) Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended (the “Code”) and any related regulations.
 
(c) Subject to the provisions of Section 9.18 below, (i) this Agreement has
been, and all documents executed by Seller which are to be delivered to Buyer at
Closing will be, duly authorized, executed and delivered by Seller, and (ii)
this Agreement does not and such other documents will not violate any provision
of any agreement or judicial order to which Seller is a party or to which Seller
or, to the best of Seller’s knowledge, the Property is subject.
 
(d) The only Leases in force for the Property (including amendments thereof) are
set forth in a tenant list attached hereto as Exhibit B and made a part hereof
(or, if not attached, which Seller shall deliver to Buyer within the Delivery
Period and which at that time will be attached hereto as Exhibit B and made a
part hereof), and to the best of Seller’s knowledge, Seller has (i) received no
written notice of any default by Seller with respect to such Leases which has
not been cured and (ii) as of the date hereof, has not delivered any written
notice of any default by any tenant which has not been cured except as set forth
on Schedule 1. Notwithstanding anything contained in this Agreement to the
contrary, in no event shall Seller’s representation and warranty contained in
(ii) above be deemed to be remade as of the Closing.
 
(e) The only Service Contracts in effect for the Property are set forth in a
list of Service Contracts attached hereto as Exhibit G and made a part hereof
(or, if not attached, which Seller shall deliver to Buyer within the Delivery
Period) and which at that time will be attached hereto as Exhibit G and made a
part hereof.
 
(f) To the best of Seller’s knowledge, Seller has not received written notice of
any litigation or governmental proceeding (including, but not limited to any
condemnation proceeding) pending with respect to the Property, or with respect
to Seller which impairs Seller’s
 


6

--------------------------------------------------------------------------------






 
ability to perform its obligations under this Agreement, except for any personal
injury or property damage action for which there is adequate insurance coverage.
 
(g) To the best of Seller’s knowledge, Seller has received no written notice
from any governmental authority of any violation of any law applicable to the
Property (including, without limitation, any Environmental Law as defined in
Section 3.6(a)(2) below) that has not been corrected.
 
(h) Seller has been duly organized, is validly existing, and is in good standing
in the state in which it was formed, and, if so required to, is qualified to do
business in the state in which the Real Property is located.
 
Each of the representations and warranties of Seller contained in this Section
3.1: (1) shall be true in all material respects as of the date of Closing except
as provided in Section 3.1(d) above, subject in each case to (A) any Exception
Matters (as defined below), (B) the Disclosure Items, and (C) other matters
expressly permitted in this Agreement or otherwise specifically approved in
writing; and (2) shall survive the Closing as provided in Section 3.3 below.
 
Section 3.2 No Liability for Exception Matters.
 
As used herein, the term “Exception Matter” shall refer to a matter which would
make a representation or warranty of Seller contained in this Agreement untrue
or incorrect and which is disclosed to Buyer in the Due Diligence Materials, the
Disclosure Items, or otherwise, or is a matter of public record, or is otherwise
discovered by Buyer before the Closing, including, without limitation, matters
disclosed in any tenant estoppel certificate or from interviews with tenants,
property managers or any other person. If Buyer first obtains knowledge of any
material Exception Matter after the close of the Contingency Period and prior to
Closing and such Exception Matter was not contained in the Due Diligence
Materials, the Disclosure Items or is not a matter of public record, Buyer’s
sole remedy shall be to terminate this Agreement on the basis thereof, upon
written notice to Seller within the earlier of (a) five (5) days following
Buyer’s discovery of such Exception Matter or (b) the Closing, which ever occurs
first, in which event the Deposit shall be returned to Buyer, unless within the
earlier of five (5) days after receipt of such notice or by the Closing, as the
case may be, Seller notifies Buyer in writing that it elects to attempt to cure
or remedy such Exception Matter, in which event there shall be no return of the
Deposit unless and until Seller is unable to so cure or remedy within the time
period set forth below. Seller shall be entitled to extend the Closing Date (as
defined in Section 8.2 below) for up to fifteen (15) business days in order to
attempt to cure or remedy any Exception Matter. Buyer’s failure to give notice
within five (5) days after it has obtained knowledge of a material Exception
Matter shall be deemed a waiver by Buyer of such Exception Matter. Seller shall
have no obligation to cure or remedy any Exception Matter, even if Seller has
notified Buyer of Seller’s election to attempt to cure or remedy any Exception
Matter (except as specifically provided in Section 4.1(c) hereof), and, subject
to Buyer’s right to terminate this Agreement as set forth above, Seller shall
have no liability whatsoever to Buyer with respect to any Exception Matters.
Upon any termination of this Agreement, neither party shall have any further
rights nor obligations hereunder, except as provided in Sections 6.1, 9.3 and
9.9 below. If Buyer obtains knowledge of any Exception Matter before the
Closing, but nonetheless elects to
 


7

--------------------------------------------------------------------------------






 
proceed with the acquisition of the Property, Seller shall have no liability
with respect to such Exception Matter, notwithstanding any contrary provision,
covenant, representation or warranty contained in this Agreement or in any Other
Documents (as defined in Section 9.19 below).
 
Section 3.3 Survival of Seller’s Representations and Warranties of Sale.
 
The representations and warranties of Seller contained herein or in any Seller
estoppel delivered pursuant to Section 8.4 below or in any Other Documents shall
survive for a period of nine (9) months after the Closing. Any claim which Buyer
may have against Seller for a breach of any such representation or warranty,
whether such breach is known or unknown, which is not specifically asserted by
written notice to Seller within such nine (9) month period shall not be valid or
effective, and Seller shall have no liability with respect thereto.
 
Section 3.4 Seller’s Knowledge.
 
For purposes of this Agreement and any document delivered at Closing, whenever
the phrase “to the best of Seller’s knowledge” or the “knowledge” of Seller or
words of similar import are used, they shall be deemed to mean and are limited
to the current actual knowledge only of Michael Severson, at the times indicated
only, and not any implied, imputed or constructive knowledge of such
individual(s) or of Seller or any Seller Related Parties (as defined in Section
3.7 below), and without any independent investigation or inquiry having been
made or any implied duty to investigate, make any inquiries or review the Due
Diligence Materials. Furthermore, it is understood and agreed that such
individual(s) shall have no personal liability in any manner whatsoever
hereunder or otherwise related to the transactions contemplated hereby.
 
Section 3.5 Representations and Warranties of Buyer.
 
Buyer represents and warrants to Seller as follows:
 
(a) This Agreement and all documents executed by Buyer which are to be delivered
to Seller at Closing do not and at the time of Closing will not violate any
provision of any agreement or judicial order to which Buyer is a party or to
which Buyer is subject.
 
(b) Buyer has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Buyer’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Buyer’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Buyer’s assets, (v) admitted in writing its inability to pay its debts
as they come due, or (vi) made an offer of settlement, extension or composition
to its creditors generally.
 
(c) Buyer has been duly organized, is validly existing and is in good standing
in the state in which it was formed, and, if required to do so, is qualified to
do business in the state in which the Real Property is located. This Agreement
has been, and all documents executed by Buyer which are to be delivered to
Seller at Closing will be, duly authorized, executed and delivered by Buyer.
 

 


8

--------------------------------------------------------------------------------





 
(d) Buyer is purchasing the Property as investment rental property, and not for
Buyer’s own operations or use.
 
(e) Buyer is not a party in interest with respect to any employee benefit or
other plan within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or of Section 4975(e)(1) of the
Code, which is subject to ERISA or Section 4975 of the Code and which is an
investor in Seller.
 
(f) Other than Seller’s Broker (as defined in Section 6.1 below) Buyer has had
no contact with any broker or finder with respect to the Property.
 
(g) Buyer is in compliance with the requirements of Executive Order No. 133224,
66 Fed Reg. 49079 (September 25, 2001) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Asset Control. Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders in respect thereof (the Order and such
other rules, regulations, legislation, or orders are collectively called the
“Orders”). Buyer agrees to make its policies, procedures and practices regarding
compliance with the Orders available to Seller for its review and inspection
during normal business hours and upon reasonable prior notice. Buyer agrees as
follows:
 
(1) Buyer is not listed on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to the Order and/or on any other list
of terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the “Lists”);
 
(2) Buyer has not been determined by competent authority to be subject to the
prohibitions contained in the Orders;
 
(3) The ownership of Buyer is not controlled by, nor does Buyer act for or on
behalf of, any person or entity on the Lists or any other person or entity who
has been determined by competent authority to be subject to the prohibitions
contained in the Orders; and
 
(4) Buyer shall not transfer or permit the transfer of any interest in Buyer or
any beneficial owner in Buyer to any person who is or whose beneficial owners
are listed on the Lists; provided, however, that the requirements of this
Section 3.5(g) shall not be applicable to any direct or indirect publicly held
ownership interests in Buyer.
 
Each of the representations and warranties of Buyer contained in this Section
shall be deemed remade by Buyer as of the Closing and shall survive the Closing
for a period of nine (9) months; provided, however, that Buyer’s representations
and warranties made pursuant to Sections 3.5(d) and (g) shall survive the
Closing indefinitely.
 
Section 3.6 Buyer’s Independent Investigation.
 
(a) By Buyer electing to proceed under Section 2.2, Buyer will be deemed to have
acknowledged and agreed that it has been given a full opportunity to inspect and
investigate
 


9

--------------------------------------------------------------------------------






 
each and every aspect of the Property, either independently or through agents of
Buyer’s choosing, including, without limitation:
 
(1) All matters relating to title and survey, together with all governmental and
other legal requirements such as taxes, assessments, zoning, use permit
requirements and building codes.
 
(2) The physical condition and aspects of the Property, including, without
limitation, the interior, the exterior, the square footage within the
improvements on the Real Property and within each tenant space therein, the
structure, seismic aspects of the Property, the foundation, roof, paving,
parking facilities, utilities, and all other physical and functional aspects of
the Property. Such examination of the physical condition of the Property shall
include an examination for the presence or absence of Hazardous Materials, as
defined below, which shall be performed or arranged by Buyer (subject to the
provisions of Section 9.3 hereof) at Buyer’s sole expense. For purposes of this
Agreement, “Hazardous Materials” shall mean inflammable explosives, radioactive
materials, asbestos, asbestos-containing materials, polychlorinated biphenyls,
lead, lead-based paint, radon, under and/or above ground tanks, hazardous
materials, hazardous wastes, hazardous substances, oil, or related materials,
which are listed or regulated in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections 6901,
et seq.), the Resources Conservation and Recovery Act of 1976 (42 U.S.C. Section
6901, et seq.), the Clean Water Act (33 U.S.C. Section 1251, et seq.), the Safe
Drinking Water Act (14 U.S.C. Section 1401, et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. Section 1801, et seq.), and the Toxic Substance
Control Act (15 U.S.C. Section 2601, et seq.), the California Hazardous Waste
Control Law (California Health and Safety Code Section 25100, et seq.), the
Porter-Cologne Water Quality Control Act (California Water Code Section 13000,
et seq.), and the Safe Drinking Water and Toxic Enforcement Act of 1986
(California Health and Safety Code Section 25249.5, et seq.) and any other
applicable federal, state or local laws (collectively, “Environmental Laws”).
 
(3) Any easements and/or access rights affecting the Property.
 
(4) The Leases and all matters in connection therewith, including, without
limitation, the ability of the tenants to pay the rent and the economic
viability of the tenants.
 
(5) The Service Contracts and any other documents or agreements of significance
affecting the Property.
 
(6) All other matters of material significance affecting the Property,
including, but not limited to, the Due Diligence Materials.
 
(b) Except as expressly stated herein, Seller makes no representation or
warranty as to the truth, accuracy or completeness of any materials, data or
information delivered by Seller to Buyer in connection with the transaction
contemplated hereby. Buyer acknowledges and agrees that all materials, data and
information delivered by Seller to Buyer in connection with the transaction
contemplated hereby are provided to Buyer as a convenience only and that any
reliance on or use of such materials, data or information by Buyer shall be at
the sole risk of
 


10

--------------------------------------------------------------------------------






 
Buyer, except as otherwise expressly stated herein. Without limiting the
generality of the foregoing provisions, Buyer acknowledges and agrees that (a)
any environmental or other report with respect to the Property which is
delivered by Seller to Buyer shall be for general informational purposes only,
(b) Buyer shall not have any right to rely on any such report delivered by
Seller to Buyer, but rather will rely on its own inspections and investigations
of the Property and any reports commissioned by Buyer with respect thereto, (c)
neither Seller, any affiliate of Seller nor the person or entity which prepared
any such report delivered by Seller to Buyer shall have any liability to Buyer
for any inaccuracy in or omission from any such report and (d) the failure to
deliver any report as to the environmental or other condition of the Property,
including any proposal for work at the Property which was not performed by
Seller, shall not be actionable by Buyer under this Agreement or otherwise.
 
(c) EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3.1 ABOVE AND ELSEWHERE IN THIS
AGREEMENT OR THE OTHER DOCUMENTS, BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES
THAT SELLER IS SELLING AND BUYER IS PURCHASING THE PROPERTY ON AN “AS IS WITH
ALL FAULTS” BASIS AND THAT BUYER IS NOT RELYING ON ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, ANY SELLER
RELATED PARTIES, OR THEIR AGENTS OR BROKERS, OR ANY OTHER PERSON ACTING OR
PURPORTING TO ACT ON BEHALF OF SELLER AS TO ANY MATTERS CONCERNING THE PROPERTY,
INCLUDING WITHOUT LIMITATION: (i) the quality, nature, adequacy and physical
condition and aspects of the Property, including, but not limited to, the
structural elements, seismic aspects of the Property, foundation, roof,
appurtenances, access, landscaping, parking facilities and the electrical,
mechanical, HVAC, plumbing, sewage, and utility systems, facilities and
appliances, the square footage within the improvements on the Real Property and
within each tenant space therein, (ii) the quality, nature, adequacy, and
physical condition of soils, geology and any groundwater, (iii) the existence,
quality, nature, adequacy and physical condition of utilities serving the
Property, (iv) the development potential of the Property, and the Property’s
use, habitability, merchantability, or fitness, suitability, value or adequacy
of the Property for any particular purpose, (v) the zoning or other legal status
of the Property or any other public or private restrictions on use of the
Property, (vi) the compliance of the Property or its operation with any
applicable codes, laws, regulations, statutes, ordinances, covenants, conditions
and restrictions of any governmental or quasi-governmental entity or of any
other person or entity, (vii) the presence of Hazardous Materials on, under or
about the Property or the adjoining or neighboring property, (viii) the quality
of any labor and materials used in any improvements on the Real Property,
(ix) the condition of title to the Property, (x) the Leases, Service Contracts,
or other documents or agreements affecting the Property, or any information
contained in any rent roll furnished to Buyer for the Property, (xi) the value,
economics of the operation or income potential of the Property, or (x) any other
fact or condition which may affect the Property, including without limitation,
the physical condition, value, economics of operation or income potential of the
Property. In addition, Seller shall have no legal obligation to apprise Buyer
regarding any event or other matter involving the Property which occurs after
the Effective Date or to otherwise update the Due Diligence Items, unless and
until an event or other matter occurs which would cause Seller to be unable to
remake any of its representations or warranties contained in this Agreement.
 

 


11

--------------------------------------------------------------------------------





 
Section 3.7 Release.
 
(a) Without limiting the above, and subject to (i) the representations and
warranties of Seller contained in Section 3.1 hereof, and (ii) Seller’s
obligations which expressly survive the Closing under this Agreement and the
Other Documents, from and after Closing, Buyer on behalf of itself and its
successors and assigns waives its right to recover from, and forever releases
and discharges, Seller, Seller’s affiliates, Seller’s investment advisor, the
partners, trustees, beneficiaries, shareholders, members, managers, directors,
officers, employees and agents and representatives of each of them, and their
respective heirs, successors, personal representatives and assigns
(collectively, the “Seller Related Parties”), from any and all demands, claims,
legal or administrative proceedings, losses, liabilities, damages, penalties,
fines, liens, judgments, costs or expenses whatsoever (including, without
limitation, court costs and attorneys’ fees and disbursements), whether direct
or indirect, known or unknown, foreseen or unforeseen, that may arise on account
of or in any way be connected with or related to the Property, this Agreement
and/or the transactions contemplated hereunder, including, without limitation
(i) the physical condition of the Property including, without limitation, all
structural and seismic elements, all mechanical, electrical, plumbing, sewage,
heating, ventilating, air conditioning and other systems, the environmental
condition of the Property and the presence of Hazardous Materials on, under or
about the Property, or (ii) any law or regulation applicable to the Property,
including, without limitation, any Environmental Law and any other federal,
state or local law.
 
(b) In connection with Section 3.7(a) above, Buyer expressly waives the benefits
of Section 1542 of the California Civil Code, which provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
BUYER ACKNOWLEDGES AND AGREES THAT IT HAS BEEN REPRESENTED BY LEGAL COUNSEL OF
ITS CHOICE IN CONNECTION WITH THIS AGREEMENT, AND THAT SUCH COUNSEL HAS
EXPLAINED TO BUYER THE PROVISIONS OF THIS SECTION 3.7. BY INITIALING BELOW,
BUYER CONFIRMS IT HAS AGREED TO THE PROVISIONS OF THIS SECTION 3.7.
 
BUYER’S INITIALS:    RFM   
 


 

 


12

--------------------------------------------------------------------------------





 
Section 3.8 Survival.
 
The provisions of this Article III shall survive the Closing subject to the
limitations and qualifications contained in such provisions and in Sections 9.11
and 9.19 hereof.
 
ARTICLE IV
 
TITLE
 
Section 4.1 Conditions of Title.
 
(a) Upon execution of this Agreement, Seller shall order an updated preliminary
title report or commitment (the “Title Report”) from the Title Company, which
shall be delivered to Buyer, together with copies of all underlying documents
relating to title exceptions referred to therein, promptly upon Seller’s receipt
thereof. Seller shall also furnish to Buyer within the Delivery Period any
existing survey of the Property in Seller’s possession. Buyer shall immediately
order any plat or survey of the Property or any update thereto from a duly
licensed surveyor (the “Survey”) if desired by Buyer or if necessary to support
the issuance of the Title Policy (as defined in Section 4.2 below). Buyer shall
provide to Seller a copy of the Survey, which shall be certified to the Title
Company, Buyer and Seller. Buyer shall pay the entire cost of the Survey. If
Closing does not occur, Buyer shall, if Seller so requests, assign to Seller all
contract rights Buyer has with the surveyor and in such event Seller shall
reimburse Buyer for the cost of the Survey.
 
(b) In the event the Title Company amends or updates the Title Report after the
expiration of the Contingency Period (each, a “Title Report Update”), Buyer
shall furnish Seller with a written statement of objections, if any, to any
matter first raised in a Title Report Update (collectively, “Objections”) within
two (2) business days after its receipt of such Title Report Update (each, a
“Title Update Review Period”). Should Buyer fail to notify Seller in writing of
any Objections to any matter first disclosed in a Title Report Update prior to
the expiration of the Title Update Review Period, Buyer shall be deemed to have
approved such matters which shall be considered to be “Conditions of Title” as
defined in Section 4.1(e) below.
 
(c) If Seller receives a timely Objection in accordance with Section 4.1(b)
(“Buyer’s Notice”), Seller shall have the right, but not the obligation, within
two (2) business days after receipt of Buyer’s Notice (“Seller’s Response
Period”), to elect to attempt to cure any such matter upon written notice to
Buyer (“Seller’s Response”), and may extend the Closing Date for up to fifteen
(15) business days to allow such cure. If Seller does not give any Seller’s
Response, Seller shall be deemed to have elected not to cure any such matters.
Notwithstanding the foregoing, Seller shall in any event be obligated to cure
those Objections (i) that are mortgage or deed of trust liens against the
Property, in each case granted by Seller (and not tenants of the Property or
other third parties), (ii) that are mechanics’ liens against the Property, but
only those mechanics’ liens that arise pursuant to agreements in which Seller
(and not tenants or other third parties) is the contracting party, or (iii) that
have been voluntarily placed against the Property by Seller (and not tenants of
the Property or other third parties) after the date of this Agreement and that
are not otherwise permitted pursuant to the provisions hereof. Seller shall be
 


13

--------------------------------------------------------------------------------






 
entitled to apply the Purchase Price towards the payment or satisfaction of such
liens, and may cure any Objection by causing the Title Company to insure against
collection of the same out of the Property.
 
(d) If Seller elects (or is deemed to have elected) not to attempt to cure any
Objections raised in any Buyer’s Notice timely delivered by Buyer to Seller
pursuant to Section 4.1(b), or if Seller notifies Buyer that it elects to
attempt to cure any such Objection but then does not for any reason effect such
cure on or before the Closing Date as it may be extended hereunder, then Buyer,
as its sole and exclusive remedy, shall have the option of terminating this
Agreement by delivering written notice thereof to Seller within two (2) business
days after (as applicable) (i) its receipt of Seller’s Response stating that
Seller will not attempt to cure any such Objection or (ii) the expiration of
Seller’s Response Period if Seller does not deliver a Seller’s Response or
(iii) Seller’s failure to cure by the Closing Date (as it may be extended
hereunder) any Objection which Seller has previously elected to attempt to cure
pursuant to a Seller’s Response. In the event of such a termination, the Deposit
shall be returned to Buyer, and neither party shall have any further rights or
obligations hereunder except as provided in Sections 6.1, 9.3 and 9.9 below. If
no such termination notice is timely received by Seller hereunder, Buyer shall
be deemed to have waived all such Objections in which event those Objections
shall become “Conditions of Title” under Section 4.1(e). If the Closing is not
consummated for any reason other than Seller’s default hereunder, Buyer shall be
responsible for any title or escrow cancellation charges.
 
(e) At the Closing, Seller shall convey title to the Property to Buyer by deed
in the form of Exhibit C attached hereto (the “Deed”) subject to no exceptions
other than:
 
(1) Interests of tenants in possession under the Leases;
 
(2) Matters created by or with the written consent of Buyer;
 
(3) Non-delinquent liens for real estate taxes and assessments;
 
(4) Any exceptions disclosed by the Title Report, the survey(s) delivered to
Buyer pursuant to Section 4.1(a) above and/or the Survey, and the Due Diligence
Materials;
 
(5) Any exceptions disclosed by any Title Report Update which is approved or
deemed approved by Buyer in accordance with this Article IV above; and
 
(6) Any other exceptions to title disclosed by the public records or which would
be disclosed by an inspection and/or survey of the Property that were not
disclosed in the Title Report or the Title Report Update.
 
All of the foregoing exceptions shall be referred to collectively as the
“Conditions of Title.” Subject to the terms and conditions contained elsewhere
in this Agreement, by acceptance of the Deed and the Closing of the purchase and
sale of the Property, (x) Buyer agrees it is assuming for the benefit of Seller
all of the obligations of Seller with respect to the Conditions of Title from
and after the Closing, and (y) Buyer agrees that Seller shall have conclusively
satisfied its
 


14

--------------------------------------------------------------------------------






 
obligations with respect to title to the Property. The provisions of this
Section shall survive the Closing.
 
Section 4.2 Evidence of Title.
 
Delivery of title in accordance with the foregoing shall be evidenced by the
willingness of the Title Company to issue, at Closing, its Owner’s ALTA Policy
of Title Insurance in the amount of the Purchase Price showing title to the Real
Property vested in Buyer, subject to the Conditions of Title (the “Title
Policy”); provided, however, that with respect to the Title Company only, and
not Seller, Buyer may elect to require the Title Company to list all of the
specific exceptions to title disclosed to Buyer prior to the Closing on the
Title Policy. The Title Policy may contain such endorsements as reasonably
required by Buyer provided that the issuance of such endorsements shall not be a
condition to Buyer’s obligations hereunder. Buyer shall pay the costs for all
such endorsements. Except as may be agreed to by Seller in connection with the
removal from title of any matters required to be removed by Seller or any
matters that Seller elects, in Seller’s sole discretion, to remove in connection
with Buyer’s approval of the Conditions of Title, Seller shall have no
obligation to provide any indemnity or agreement to the Title Company or Buyer
to support the issuance of the Title Policy or any such endorsements other than
an affidavit as to the existing tenants of the Property and any ongoing
construction work at the Property.
 
ARTICLE V
 
RISK OF LOSS AND INSURANCE PROCEEDS
 
Section 5.1 Minor Loss.
 
Buyer shall be bound to purchase the Property for the full Purchase Price as
required by the terms hereof, without regard to the occurrence or effect of any
damage to the Property or destruction of any improvements thereon or
condemnation of any portion of the Property, provided that: (a) the cost to
repair any such damage or destruction does not exceed an amount equal to Seven
Million Dollars ($7,000,000) in the estimate of an architect or contractor
selected by Seller and reasonably acceptable to Buyer or in the case of a
condemnation, the diminution in the value of the remaining Property as a result
of a partial condemnation is not material (as hereinafter defined) and (b) upon
the Closing, there shall be a credit against the Purchase Price due hereunder
equal to the amount of any insurance proceeds or condemnation awards collected
by Seller as a result of any such damage or destruction or condemnation, plus
the amount of any insurance deductible, less any sums expended by Seller toward
the collection of such proceeds or awards and the restoration or repair of the
Property (the nature of which restoration or repairs, but not the right of
Seller to effect such restoration or repairs, shall be subject to the approval
of Buyer, which approval shall not be unreasonably withheld, conditioned or
delayed). If the proceeds or awards have not been collected as of the Closing,
then such proceeds or awards shall be assigned to Buyer, except to the extent
needed to reimburse Seller for sums expended to collect such proceeds or awards
or to repair or restore the Property, and Seller shall retain the rights to such
proceeds and awards to such extent.
 

 


15

--------------------------------------------------------------------------------





 
Section 5.2 Major Loss.
 
If the cost to repair the damage or destruction as specified above exceeds an
amount equal to Seven Million Dollars ($7,000,000) in the estimate of an
architect or contractor selected by Seller and reasonably acceptable to Buyer or
the diminution in the value of the remaining Property as a result of a
condemnation is material (as hereinafter defined), then Buyer may, at its option
to be exercised within five (5) days of Seller’s notice of the occurrence of the
damage or destruction or the commencement of condemnation proceedings and
receipt of the foregoing estimate, either terminate this Agreement or consummate
the purchase for the full Purchase Price as required by the terms hereof. If
Buyer elects to terminate this Agreement by delivering written notice thereof to
Seller or fails to give Seller notice within such five (5) day period that Buyer
will proceed with the purchase, then this Agreement shall terminate, the Deposit
shall be returned to Buyer and neither party shall have any further rights or
obligations hereunder except as provided in Sections 6.1, 9.3 and 9.9 below. If
Buyer elects to proceed with the purchase, then upon the Closing, there shall be
a credit against the Purchase Price due hereunder equal to the amount of any
insurance proceeds or condemnation awards collected by Seller as a result of any
such damage or destruction or condemnation, plus the amount of any insurance
deductible, less any sums expended by Seller toward the collection of such
proceeds or awards or to restoration or repair of the Property (the nature of
which restoration or repairs, but not the right of Seller to effect such
restoration or repairs, shall be subject to the approval of Buyer, which
approval shall not be unreasonably withheld, conditioned or delayed). If the
proceeds or awards have not been collected as of the Closing, then such proceeds
or awards shall be assigned to Buyer, except to the extent needed to reimburse
Seller for sums expended to collect such proceeds or awards or to repair or
restore the Property, and Seller shall retain the rights to such proceeds and
awards to such extent. A condemnation shall be deemed material if any portion of
any net rentable area of the Property or any parking is taken which would cause
the Property to be in violation of any existing laws or regulations, including
but not limited to, zoning regulations, or the existing access to the Property
is materially and adversely affected, permanently.
 
ARTICLE VI
 
BROKERS AND EXPENSES
 
Section 6.1 Brokers.
 
The parties represent and warrant to each other that no broker or finder was
instrumental in arranging or bringing about this transaction except for Secured
Capital Corp. (“Seller’s Broker”). At Closing, Seller shall pay the commission
due, if any, to Seller’s Broker, which shall be paid pursuant to a separate
agreement between Seller and Seller’s Broker. If any other person brings a claim
for a commission or finder’s fee based upon any contact, dealings or
communication with Buyer or Seller, then the party through whom such person
makes his claim shall defend the other party (the “Indemnified Party”) from such
claim, and shall indemnify the Indemnified Party and hold the Indemnified Party
harmless from any and all costs, damages, claims, liabilities or expenses
(including without limitation, court costs and reasonable attorneys’ fees and
disbursements) incurred by the Indemnified Party in defending against the claim.
The
 


16

--------------------------------------------------------------------------------






 
provisions of this Section 6.1 shall survive the Closing or, if the purchase and
sale is not consummated, any termination of this Agreement.
 
Section 6.2 Expenses.
 
Except as expressly provided in this Agreement, each party hereto shall pay its
own expenses incurred in connection with this Agreement and the transactions
contemplated hereby.
 
ARTICLE VII
 
EASES AND OTHER AGREEMENTS
 

 
Section 7.1
Buyer’s Approval of New Leases and Agreements Affecting the Property.

 
Between the Effective Date and the Closing, Seller shall continue to lease the
Property in the same manner as before the making of this Agreement, the same as
though Seller were retaining the Property, provided that after the expiration of
the Contingency Period Seller shall not enter into any new Lease or other
agreement affecting the Property, or modify or terminate any existing Lease or
other agreement affecting the Property, which will be binding on the Property
after Closing, except as permitted or required under any Lease and except for
agreements which are terminable on no more than thirty (30) days’ notice without
payment of any penalty or fee or other cost by Seller, without first obtaining
Buyer’s approval of the proposed action, which approval will not be unreasonably
withheld, conditioned or delayed. In such case, Buyer shall specify in detail
the reasons for its disapproval of any such proposed action. If Buyer fails to
give Seller notice of its approval or disapproval of any such proposed action
requiring its approval under this Section 7.1 within three (3) business days
after Seller notifies Buyer of Seller’s desire to take such action, then Buyer
shall be deemed to have given its approval. Buyer agrees to cooperate with
Seller in enabling Seller to complete any such proposed transaction requiring
Buyer’s approval.
 
Section 7.2 Tenant Improvement Costs, Leasing Commissions and Concessions.
 
With respect to any new Lease or Lease modification entered into by Seller
between the Effective Date and the Closing Date, and with respect to any renewal
or extension of any Lease, whether through the exercise of an option or
otherwise, occurring between such date and the Closing Date, all tenant
improvement work, leasing commissions, legal fees or other expenses or grants of
any free rent period or other concessions shall be prorated over the term of the
lease, renewal or extension, based on the economic benefit to the parties hereto
occurring before or after the Closing. Seller’s share of such costs shall be
based on the portion of economic benefit of the lease term, renewal or
extension, as the case may be, occurring prior to Closing, which amount shall be
a credit against the Purchase Price, and Buyer shall be responsible for the
remainder of such costs. Buyer shall reimburse Seller at the Closing for all
such costs incurred by Seller to the extent Buyer is obligated therefor pursuant
to the provisions hereof. Pursuant to the Assignment of Leases Buyer shall
assume any then outstanding obligations with respect to such tenant
improvements, leasing commissions and concessions. The provisions of this
Section shall survive the Closing.
 

 


17

--------------------------------------------------------------------------------





 
Section 7.3 Tenant Notices.
 
At the Closing, Seller shall furnish Buyer with a signed notice to be given to
each tenant of the Property. The notice shall disclose that the Property has
been sold to Buyer, that, after the Closing, all rents should be paid to Buyer
and that Buyer shall be responsible for all the tenant’s security deposit. The
form of the notice shall be otherwise reasonably acceptable to the parties.
Buyer covenants to deliver said notices to each tenant as soon as reasonably
possible after Closing. This provision shall expressly survive Closing.
 
Section 7.4 Maintenance of Improvements and Operation of Property; Removal of
Tangible Personal Property.
 
Seller agrees to keep its customary property insurance covering the Property in
effect until the Closing (provided, however, that the terms of any such coverage
maintained in blanket form may be modified as Seller deems necessary as long as
the coverage pertaining to the Property is not materially reduced). Seller shall
operate and manage the Property in a manner consistent with Seller’s practices
in effect prior to the Effective Date, provided that Seller shall in no event be
obligated to make any capital expenditures or repairs, except that Seller shall
make those repairs, in the ordinary course of business pursuant to Seller’s
customary practices, which repairs are first required after the expiration of
the Contingency Period by virtue of events occurring after the expiration of the
Contingency Period, but subject to the terms and conditions of Section 5 above.
Seller shall not remove any Tangible Personal Property, except as may be
required for necessary repair or replacement, and replacement shall be of
approximately equal quality and quantity as the removed item of Tangible
Personal Property.
 
Section 7.5 Service Contracts.
 
Within three (3) business days prior to the expiration of the Contingency
Period, Buyer will advise Seller in writing which Service Contracts Buyer will
assume and which Service Contracts Buyer requests be terminated at Closing,
provided Seller shall have no obligation to terminate, and Buyer shall be
obligated to assume, any Service Contracts which by their terms cannot be
terminated without penalty or payment of a fee or other cost to Seller. Seller
shall deliver at Closing notices of termination of all Service Contracts that
are not so assumed and Buyer shall be responsible for any charges applicable to
periods commencing with the Closing. Notwithstanding the foregoing, Seller shall
terminate, as of the Closing Date, all existing management and leasing
agreements with respect to the Property.
 
ARTICLE VIII
 
CLOSING AND ESCROW
 
Section 8.1 Escrow Instructions.
 
Upon execution of this Agreement, the parties hereto shall deposit an executed
counterpart of this Agreement with the Title Company, and this instrument shall
serve as the instructions to the Title Company as the escrow holder for
consummation of the purchase and sale contemplated hereby. Seller and Buyer
agree to execute such reasonable additional and supplementary escrow
instructions as may be appropriate to enable the Title Company to comply
 


18

--------------------------------------------------------------------------------






 
with the terms of this Agreement; provided, however, that in the event of any
conflict between the provisions of this Agreement and any supplementary escrow
instructions, the terms of this Agreement shall control.
 
Section 8.2 Closing.
 
The Closing hereunder shall be held and delivery of all items to be made at the
Closing under the terms of this Agreement shall be made at the offices of the
Title Company or as otherwise mutually agreed on April 4, 2005, and before 10:00
a.m. local time, or such other earlier date and time as Buyer and Seller may
mutually agree upon in writing (the “Closing Date”). Except as expressly
provided herein, such date and time may not be extended without the prior
written approval of both Seller and Buyer.
 
Section 8.3 Deposit of Documents.
 
(a) At or before the Closing, Seller shall deposit into escrow the following
items:
 
(1) the duly executed and acknowledged Deed in the form attached hereto as
Exhibit C conveying the Real Property to Buyer subject to the Conditions of
Title;
 
(2) four (4) duly executed counterparts of the Bill of Sale in the form attached
hereto as Exhibit D (the “Bill of Sale”);
 
(3) four (4) duly executed counterparts of an Assignment and Assumption of
Leases, Service Contracts, Warranties and Other Intangible Property in the form
attached hereto as Exhibit E pursuant to the terms of which Buyer shall assume
all of Seller’s obligations under the Leases, Service Contracts, and other
documents and agreements affecting the Property that accrue or arise on and
after the date of the Closing (the “Assignment of Leases”);
 
(4) an affidavit pursuant to Section 1445(b)(2) of the Code, and on which Buyer
is entitled to rely, that Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code; and
 
(5) California 593-C Certificate.
 
(b) At or before Closing, Buyer shall deposit into escrow the following items:
 
(1) immediately available funds necessary to close this transaction, including,
without limitation, the Purchase Price (less the Deposit and interest thereon
net of investment fees, if any) and funds sufficient to pay Buyer’s closing
costs and share of prorations hereunder;
 
(2) four (4) duly executed counterparts of the Bill of Sale; and
 
(3) four (4) duly executed counterparts of the Assignment of Leases.
 

 


19

--------------------------------------------------------------------------------





 
(c) Seller and Buyer shall each execute and deposit a closing statement, such
transfer tax declarations and such other instruments as are reasonably required
by the Title Company or otherwise required to close the escrow and consummate
the acquisition of the Property in accordance with the terms hereof. Seller and
Buyer hereby designate Title Company as the “Reporting Person” for the
transaction pursuant to Section 6045(e) of the Code and the regulations
promulgated thereunder and agree to execute such documentation as is reasonably
necessary to effectuate such designation.
 
(d) Within five (5) business days after the Closing Date, Seller shall deliver
or make available at the Property to Buyer: originals of the Leases to the
extent in Seller’s possession, or copies of any Leases not in Seller’s
possession together with an affidavit from Seller as to such copies being true
and complete copies of the applicable Lease(s), copies of the tenant
correspondence files (for the three (3) most recent years of Seller’s ownership
of the Property only and the current year), and originals of any other items
which Seller was required to furnish Buyer copies of or make available at the
Property pursuant to Sections 2.1(b) or (e) above, to the extent in Seller’s
possession, except for Seller’s general ledger and other internal books or
records which shall be retained by Seller. Seller shall deliver possession of
the Property to Buyer as required hereunder and shall deliver to Buyer or make
available at the Property a set of keys to the Property on the Closing Date.
 
Section 8.4 Estoppel Certificates.
 
(a) If in accordance with Article II of this Agreement Buyer elects to proceed
with the purchase of the Property, then Seller shall use commercially reasonable
efforts to obtain estoppel certificates from each tenant of the Property
substantially in the form attached hereto as Exhibit F or, if a tenant’s lease
requires a different form, in the form required by the tenant’s lease. It shall
be a condition to Buyer’s obligation to close the sale and purchase of the
Property that on or before the Closing, Buyer is able to obtain an estoppel
certificate substantially in such form from all Major Tenants and from other
tenants that occupy in the aggregate with the Major Tenants at least eighty
percent (80%) of the rentable area of the Property actually rented to tenants
(collectively, the “Estoppel Threshold”). “Major Tenants” shall mean all tenants
leasing 20,000 or more rentable square feet of space at the Property. All
estoppel certificates shall be dated no more than forty-five (45) days prior to
the Closing Date. If Seller is unable to satisfy the Estoppel Threshold, Seller
may (but is not required to) deliver estoppel certificates containing the
information set forth in Exhibit F (except that the statement in Paragraph 9
thereof will be to the best of Seller’s knowledge, as defined herein) executed
by Seller covering such leases as are sufficient, when aggregated with the
tenant estoppel certificates previously delivered, to satisfy the Estoppel
Threshold, provided that Buyer shall not be obligated to accept Seller estoppel
certificates for any Lease for space in excess of 25,000 rentable square feet or
that collectively cover in excess of 15% of the rentable area of the Property
actually rented to tenants. Seller’s representations and warranties in any
Seller estoppel certificates will survive the Closing, subject to the
limitations contained in Sections 3.2, 3.3, 9.11 and 9.19 hereof. In the event
that Buyer receives an estoppel certificate from a tenant complying with the
requirements of this Section 8.4 and for which Seller previously delivered its
estoppel certificate, Seller shall be automatically released from any liability
or obligation under its estoppel certificate.
 

 


20

--------------------------------------------------------------------------------





 
(b) If Seller is unable to obtain and deliver sufficient tenant estoppel
certificates as required under Section 8.4(a), or if the certificates received
or substituted Seller estoppels contain material information or omissions
unacceptable to Buyer in its reasonable discretion and Buyer objects thereto by
written notice to Seller within three (3) business days after receipt by Buyer
of the objectionable estoppel, but in any event on or before the Closing Date,
then Seller will not be in default by reason thereof, and Seller may elect to
extend the Closing Date by up to thirty (30) days in order to satisfy the
requirement. If Seller still cannot satisfy the requirement at the end of such
extended period, then Buyer may, by written notice given to Seller before the
Closing, elect to terminate this Agreement and receive a refund of the Deposit
or waive said condition. If Buyer so elects to terminate this Agreement, neither
party shall have any further rights or obligations hereunder except as provided
in Section 6.1 above and Sections 9.3 and 9.9 below. If no such notice is
delivered by Buyer, Buyer shall be deemed to have waived such condition.
 
Section 8.5 Prorations.
 
(a) Rents, including, without limitation, percentage rents, if any, and any
additional charges and expenses payable under Leases, all as and when actually
collected (whether such collection occurs prior to, on or after the Closing
Date) and other income; real property taxes and assessments; water, sewer and
utility charges; amounts payable under any Service Contracts or other agreements
or documents; annual permits and/or inspection fees (calculated on the basis of
the period covered); and any other expenses of the operation and maintenance of
the Property, shall all be prorated as of 11:59 p.m. on the day immediately
prior to Closing (i.e., Buyer is entitled to the income and responsible for the
expenses of the day of Closing), on the basis of a 365-day year. Buyer shall
reimburse Seller for the tenant improvement costs, leasing commissions, legal
fees and other expenses, and free rent and other concessions, paid by Seller and
for which Buyer is responsible pursuant to Section 7.2.
 
All rents collected after the Closing shall be applied and paid as provided in
this Section 8.5(a). Any payment received from a tenant after Closing shall be
deemed a payment of rent due after the Closing until the tenant is current on
rents and sums due under the applicable Lease on or after the Closing, and then
such payments shall be paid to Seller to the extent of any rent or other sums
owing to Seller for periods prior to Closing. Buyer shall use reasonable efforts
to collect such rents and other sums owing to Seller. Seller retains the right
to collect any such rents and other sums from tenants after Closing; provided,
however, that Seller shall have no right to cause any such tenant to be evicted
or to exercise any other landlord remedy against such tenant other than to sue
for collection.
 
Reconciliations of taxes, insurance charges and other expenses owed by tenants
under Leases for the calendar year (or fiscal year if different from the
calendar year) in which the Closing occurs shall be prepared by Buyer with the
cooperation of Seller within ninety (90) days following the end of such year in
accordance with the requirements set forth in the Leases and as provided in this
Section 8.5(a).
 
The amount of any cash security deposits held by Seller under Leases shall be
credited against the Purchase Price (and Seller shall be entitled to retain such
cash security deposits). In addition, at Closing, in connection with any tenant
letters of credit which Seller currently holds
 


21

--------------------------------------------------------------------------------






 
as security deposits under the Leases, Seller shall provide to Buyer (i) a
transfer form required by the issuing bank (if applicable) for the transfer of
such letter of credit to Buyer, and (ii) the original letter of credit. Buyer
shall be responsible for any applicable costs associated with any such
transfers. If such letter of credit is not assignable by Seller, Seller shall
reasonably cooperate with Buyer after Closing, provided that Seller shall not be
responsible for incurring any expenses or liabilities, in order to have such
letters of credit replaced with new letters of credit naming Buyer as the named
beneficiary. Seller shall receive credits at Closing for the amount of any
utility or other deposits with respect to the Property as to which Buyer
receives the benefit. Buyer shall cause all utilities to be transferred into
Buyer’s name and account at the time of Closing.
 
Seller and Buyer hereby agree that if any of the aforesaid prorations and
credits cannot be calculated accurately on the Closing Date or in the case of
rents or other charges received from tenants, such amounts have not been
collected, then the same shall be calculated as soon as reasonably practicable
after the Closing Date or the date such amounts have been collected, and either
party owing the other party a sum of money based on such subsequent proration(s)
or credits shall pay said sum to the other party within thirty (30) days
thereafter. Any amounts not paid within such thirty (30) day period shall bear
interest from the date actually received by the payor until paid at the greater
of (i) the rate of ten percent (10%) per annum or (ii) the prime rate (or base
rate) reported from time to time in the “Money Rates” column or section of The
Wall Street Journal as being the base rate on corporate loans at larger United
States money center commercial banks plus two (2) percent. Upon request of
either party, the parties shall provide a detailed and accurate written
statement signed by such party certifying as to the payments received by such
party from tenants from and after Closing and to the manner in which such
payments were applied, and shall make their books and records available for
inspection by the other party during ordinary business hours upon reasonable
advance notice.
 
Seller retains the right to pursue and control any tax appeals applicable to
periods prior to the Closing, and Buyer shall cooperate with Seller with respect
to such appeals. Any refund of real property taxes or special assessments
relating to the period prior to Closing shall be for the account of Seller. To
the extent Buyer receives any such refund, Buyer shall remit such refund to
Seller within three (3) business days of receipt thereof. If any tenant of the
Property is entitled to any portion of such refund pursuant to the applicable
terms of its Lease, Seller shall remit such amount to such tenant.
 
(b) Seller shall be responsible for (i) the title premium for CLTA coverage,
(ii) ½ of the escrow fee, and (iii) all county documentary transfer taxes. Buyer
shall be responsible for (i) the additional title premium for ALTA extended
coverage and any endorsements requested by Buyer, (ii) all costs for any new or
updated survey ordered by Buyer, (iii) ½ of the escrow fee, and (iv) any
recording costs. All other Closing costs shall be allocated between Seller and
Buyer in accordance with the customs of San Diego County, California. The
parties will execute and deliver any required transfer or other similar tax
declarations to the appropriate governmental entity at Closing.
 
(c) Any percentage rent for the rental periods including Closing shall be
prorated upon receipt, based upon the tenant’s sales for the portion of the
lease year allocable to Seller’s and Buyer’s respective ownership of the
Property.
 

 


22

--------------------------------------------------------------------------------





 
(d) The provisions of this Section 8.5 shall survive the Closing.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.1 Notices.
 
Any notices required or permitted to be given hereunder shall be given in
writing and shall be delivered (a) in person, (b) by certified mail, postage
prepaid, return receipt requested, (c) by facsimile with confirmation of
receipt, or (d) by a commercial overnight courier that guarantees next day
delivery and provides a receipt, and such notices shall be addressed as follows:
 
To Buyer:
Maguire Properties, L.P.
 
333 South Grand Avenue, Suite 400
 
Los Angeles, California 90071
 
Attention: Richard Gilchrist and Mark Lammas
 
Facsimile: (213) 533-5107 and 213-533-5198
 
Phone No.: (213) 626-3300
 
E-mail:  rick.gilchrist@maguireproperties.com; mark.lammas@maguireproperties.com
   
with a copy to:
Munger, Tolles & Olson LLP
 
355 South Grand Avenue, Suite 3500
 
Los Angeles, California 90071
 
Attention: Jeffrey A. Heintz, Esq.
 
Fax: (213) 683-5185
 
Phone No.: (213) 683-9185
 
E-mail: heintzja@mto.com
   
To Seller:
Calwest Industrial Holdings, LLC
 
c/o RREEF America L.L.C.
 
101 California Street, Suite 2600
 
San Francisco, CA 94111
 
Attention: David Breuner
 
Fax No.: (415) 986-6247
 
Phone No.: (415) 781-3300
 
E-mail: david.breuner@rreef.com
 




23

--------------------------------------------------------------------------------





with a copy to:
Calwest Industrial Holdings, LLC
 
c/o RREEF America L.L.C.
 
18301 Von Karman Avenue, Suite 600
 
Irvine, CA 92612
 
Attention: Michael Severson
 
Fax No.: (949) 833-1208
 
Phone No.: (949) 833-2009
 
E-mail: mike.severson@rreef.com
 
with a copy to:
Calwest Industrial Holdings, LLC
 
c/o RREEF America L.L.C.
 
101 California Street, Suite 2600
 
San Francisco, CA 94111
 
Attention: Louise Rowland
 
Fax No.: (415) 986-6247
 
Phone No.: (415) 781-3300
 
E-mail: louise.rowland@rreef.com
 
with a copy to:
Orrick, Herrington & Sutcliffe LLP
 
405 Howard Street
 
San Francisco, CA 94105-2669
 
Attention: Michael H. Liever, Esq.
 
Fax No.: (415) 773-5759
 
Phone No.: (415) 773-5808
 
E-mail: mliever@orrick.com
 



 
or to such other address as either party may from time to time specify in
writing to the other party. Any notice or other communication sent as
hereinabove provided shall be effective (a) on the date of delivery, if
delivered by hand or overnight express delivery service; (b) on the date
indicated on the return receipt if mailed; or (c) on the date of transmission,
if sent by facsimile. If any notice mailed is properly addressed but returned
for any reason, such notice shall be deemed to be effective notice and to be
given on the date of mailing. Any notice send by the attorney representing a
party, shall qualify as notice under this Agreement.
 
Section 9.2 Entire Agreement.
 
This Agreement, together with the Exhibits and schedules hereto, contains all
representations, warranties and covenants made by Buyer and Seller and
constitutes the entire understanding between the parties hereto with respect to
the subject matter hereof. Any prior correspondence, memoranda or agreements are
replaced in total by this Agreement together with the Exhibits and schedules
hereto.
 
Section 9.3 Entry and Indemnity.
 
In connection with any entry by Buyer, or its agents, employees or contractors
onto the Property, Buyer shall give Seller reasonable advance notice of such
entry and shall conduct such entry and any inspections in connection therewith
(a) during normal business hours, (b) so as to
 


24

--------------------------------------------------------------------------------






 
minimize, to the greatest extent possible, interference with Seller’s business
and the business of Seller’s tenants, (c) in compliance with all applicable
laws, and (d) otherwise in a manner reasonably acceptable to Seller. Without
limiting the foregoing, prior to any entry to perform any on-site testing,
including but not limited to any borings, drillings or samplings, Buyer shall
give Seller written notice thereof, including the identity of the company or
persons who will perform such testing and the proposed scope and methodology of
the testing. Seller shall approve or disapprove, in Seller’s sole discretion,
the proposed testing within three (3) business days after receipt of such
notice. If Seller fails to respond within such three (3) business day period,
Seller shall be deemed to have disapproved the proposed testing. If Buyer or its
agents, employees or contractors take any sample from the Property in connection
with any such approved testing, Buyer shall provide to Seller a portion of such
sample being tested to allow Seller, if it so chooses, to perform its own
testing. Buyer shall permit Seller or its representative to be present to
observe any testing or other inspection or due diligence review performed on or
at the Property. Upon the request of Seller, Buyer shall promptly deliver to
Seller copies of any reports relating to any testing or other inspection of the
Property performed by Buyer or its agents, representatives, employees,
contractors or consultants. Notwithstanding anything to the contrary contained
herein, Buyer shall not contact any governmental authority or any tenant without
first obtaining the prior written consent of Seller thereto in Seller’s sole
discretion with respect to governmental authorities and in Seller’s reasonable
discretion with respect to tenants, and Seller, at Seller’s election, shall be
entitled to have a representative participate in any telephone or other contact
made by Buyer to a governmental authority or tenant and present at any meeting
by Buyer with a governmental authority or tenant, provided, however, that Buyer
may make informational inquiries of governmental officials and representatives
with regards to a Phase I environmental review and preparation and routine
zoning review of the Property and any other matters which do not relate to any
environmental issues (except with respect to the Phase I review and preparation
as set forth above). Buyer shall maintain, and shall assure that its contractors
maintain, public liability and property damage insurance in amounts and in form
and substance adequate to insure against all liability of Buyer and its agents,
employees or contractors, arising out of any entry or inspections of the
Property pursuant to the provisions hereof, and Buyer shall provide Seller with
evidence of such insurance coverage upon request by Seller. Buyer shall
indemnify and hold Seller harmless from and against any costs, damages,
liabilities, losses, expenses, liens or claims (including, without limitation,
court costs and reasonable attorneys’ fees and disbursements) arising out of or
relating to any entry on the Property by Buyer, its agents, employees or
contractors in the course of performing the inspections, testings or inquiries
provided for in this Agreement, including, without limitation, any release of
Hazardous Materials or any damage to the Property; provided that Buyer shall not
be liable to Seller solely as a result of the discovery by Buyer of a
pre-existing condition on the Property to the extent the activities of Buyer,
its agents, representatives, employees, contractors or consultants do not
exacerbate the condition. The provisions of this Section 9.3 shall be in
addition to any access or indemnity agreement previously executed by Buyer in
connection with the Property; provided that in the event of any inconsistency
between this Section 9.3 and such other agreement, the provisions of this
Section 9.3 shall govern. The foregoing indemnity shall survive beyond the
Closing, or, if the sale is not consummated, beyond the termination of this
Agreement.
 

 


25

--------------------------------------------------------------------------------





 
Section 9.4 Time.
 
Time is of the essence in the performance of each of the parties’ respective
obligations contained herein.
 
Section 9.5 Attorneys’ Fees.
 
If either party hereto fails to perform any of its obligations under this
Agreement or if any dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Agreement, whether prior to
or after Closing, or if any party defaults in payment of its post-Closing
financial obligations under this Agreement, then the defaulting party or the
party not prevailing in such dispute, as the case may be, shall pay any and all
costs and expenses incurred by the other party on account of such default and/or
in enforcing or establishing its rights hereunder, including, without
limitation, court costs and reasonable attorneys’ fees and disbursements.
 
Section 9.6 Assignment.
 
Buyer’s rights and obligations hereunder shall not be assignable without the
prior written consent of Seller in Seller’s sole discretion. Notwithstanding the
foregoing, Buyer shall have the right, without the necessity of obtaining
Seller’s consent but with prior written notice to Seller, to assign its right,
title and interest in and to this Agreement to an entity which is wholly owned
by Buyer at any time before the Closing Date, which entity shall assume all of
Buyer’s obligations hereunder pursuant to an assumption agreement reasonably
approved by Seller. Buyer shall in no event be released from any of its
obligations or liabilities hereunder in connection with any assignment. Without
limiting and notwithstanding the above, in no event shall Buyer have the right
to assign its rights or obligations hereunder to any party which could not make
the representation and warranty contained in subsection 3.5(e) above, and in
connection with any assignment pursuant to the terms hereof, the assignee shall
reconfirm in a written instrument acceptable to Seller and delivered to Seller
prior to the effective date of the assignment said representation and warranty
as applied to the assignee and that all other terms and conditions of this
Agreement shall apply to such assignee. Subject to the provisions of this
Section, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.
 
Section 9.7 Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument.
 
Section 9.8 Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State in which the Real Property is located.
 

 


26

--------------------------------------------------------------------------------





 
Section 9.9 Confidentiality and Return of Documents.
 
Buyer and Seller shall each maintain as confidential any and all material
obtained about the other or, in the case of Buyer, about the Property, this
Agreement or the transactions contemplated hereby, and shall not disclose such
information to any third party. Except as may be required by law, Buyer will not
divulge any such information to other persons or entities including, without
limitation, appraisers, real estate brokers, or competitors of Seller.
Notwithstanding the foregoing, Buyer shall have the right to disclose
information with respect to the Property to its officers, directors, employees,
attorneys, accountants, environmental auditors, engineers, potential lenders,
and permitted assignees under this Agreement and other consultants to the extent
necessary for Buyer to evaluate its acquisition of the Property provided that
all such persons are told that such information is confidential and agree (in
writing for any third party engineers, environmental auditors or other
consultants) to keep such information confidential. The provisions of this
Section 9.9 shall not restrict Buyer from disclosures required to comply with
federal or state securities laws or other governmental laws or regulations,
provided, however, that in the event that Buyer believes that it is required to
comply with any such laws or regulations, Buyer shall first deliver to Seller
prior written notice of its intent to make such disclosure. If Buyer acquires
the Property from Seller, Seller and Buyer shall have the right, subsequent to
the Closing of such acquisition, to publicize the transaction (other than the
parties to or the specific economics of the transaction) in whatever manner it
deems appropriate; provided that any press release or other public disclosure
regarding this Agreement or the transactions contemplated herein, and the
wording of same, must be approved in advance by both parties. The provisions of
this paragraph shall survive the Closing or any termination of this Agreement;
provided, however, that subject to the above limitations regarding public press
releases, Buyer shall not have the obligation to keep information regarding the
Property confidential after the Closing. Notwithstanding the foregoing sentence,
and except as expressly set forth in this Section 9.9, in no event shall Buyer
disclose the Purchase Price of the Property, whether before or after Closing. In
the event the transaction contemplated by this Agreement does not close as
provided herein, upon the request of Seller, Buyer shall promptly return to
Seller all Due Diligence Materials and other documents and copies obtained by
Buyer in connection with the purchase of the Property hereunder.
 
Section 9.10 Interpretation of Agreement.
 
The article, section and other headings of this Agreement are for convenience of
reference only and shall not be construed to affect the meaning of any provision
contained herein. Where the context so requires, the use of the singular shall
include the plural and vice versa and the use of the masculine shall include the
feminine and the neuter. The term “person” shall include any individual,
partnership, joint venture, corporation, trust, unincorporated association, any
other entity and any government or any department or agency thereof, whether
acting in an individual, fiduciary or other capacity.
 
Section 9.11 Limited Liability.
 
The obligations of Seller under this Agreement and under all of the Other
Documents are intended to be binding only on Seller and the property of Seller
and shall not be personally
 


27

--------------------------------------------------------------------------------






 
binding upon, nor shall any resort be had to, the private properties of any
Seller Related Parties (other than Seller).
 
Section 9.12 Amendments.
 
This Agreement may be amended or modified only by a written instrument signed by
Buyer and Seller.
 
Section 9.13 No Recording.
 
Neither this Agreement or any memorandum or short form thereof may be recorded
by Buyer.
 
Section 9.14 Drafts Not an Offer to Enter Into a Legally Binding Contract.
 
The parties hereto agree that the submission of a draft of this Agreement by one
party to another is not intended by either party to be an offer to enter into a
legally binding contract with respect to the purchase and sale of the Property.
The parties shall be legally bound with respect to the purchase and sale of the
Property pursuant to the terms of this Agreement only if and when the parties
have been able to negotiate all of the terms and provisions of this Agreement in
a manner acceptable to each of the parties in their respective sole discretion,
and both Seller and Buyer have fully executed and delivered to each other a
counterpart of this Agreement (or a copy by facsimile transmission) (the
“Effective Date”).
 
Section 9.15 ERISA.
 
Without limiting Buyer’s representation and warranty in Section 3.5(e) above,
within ten (10) days after the Effective Date, Buyer shall furnish to Seller all
information regarding Buyer, its affiliates and the shareholders, members,
investors or partners of each of them (excluding any public shareholders) and
any permitted assignees of Buyer hereunder (collectively, the “Buyer Related
Parties”) as Seller requests in order to enable Seller to determine to Seller’s
sole satisfaction that Buyer’s representation and warranty contained in Section
3.5(e) of this Agreement is true and correct. Buyer represents and warrants and
covenants to Seller that there will not be any change in any such information
regarding Buyer or the Buyer Related Parties prior to or on the Closing. In the
event any such information or change in Seller’s reasonable judgment makes this
transaction a sale to a party-in-interest, Seller may terminate this Agreement
without liability on the part of Seller or Buyer (provided such change did not
occur as a result of a default by Buyer), other than Buyer’s indemnity contained
in Section 9.3 hereof and the obligations of Buyer contained in Sections 6.1 and
9.9 hereof, and the Deposit will be returned to Buyer.
 
Section 9.16 No Partnership.
 
The relationship of the parties hereto is solely that of Seller and Buyer with
respect to the Property and no joint venture or other partnership exists between
the parties hereto. Neither party has any fiduciary relationship hereunder to
the other.
 

 


28

--------------------------------------------------------------------------------





 
Section 9.17 No Third Party Beneficiary.
 
The provisions of this Agreement are not intended to benefit any third parties.
 
Section 9.18 Intentionally Deleted.
 
Section 9.19 Limitation on Liability.
 
Notwithstanding anything to the contrary contained herein, after the Closing:
(a) the maximum aggregate liability of Seller, and the maximum aggregate amount
which may be awarded to and collected by Buyer (including, without limitation,
for any breach of any representation, warranty and/or covenant by Seller) under
this Agreement or any documents executed pursuant hereto or in connection
herewith, including, without limitation, the Deed, the Bill of Sale, the
Assignment of Leases and any Seller estoppel certificate (collectively, the
“Other Documents”), shall under no circumstances whatsoever exceed Two Million
Dollars ($2,000,000); and (b) no claim by Buyer alleging a breach by Seller of
any representation, warranty and/or covenant of Seller contained herein or in
any of the Other Documents may be made, and Seller shall not be liable for any
judgment in any action based upon any such claim, unless and until such claim,
either alone or together with any other claims by Buyer alleging a breach by
Seller of any such representation, warranty and/or covenant is for an aggregate
amount in excess of One Hundred Thousand Dollars ($100,000) (the “Floor
Amount”), in which event Seller’s liability respecting any final judgment
concerning such claim or claims shall be for the entire amount thereof, subject
to the limitation set forth in clause (a) above; provided, however, that if any
such final judgment is for an amount that is less than or equal to the Floor
Amount, then Seller shall have no liability with respect thereto.
Notwithstanding the foregoing, the terms and provisions of this Section 9.19
shall not be applicable to proration matters reconciled post-Closing.
 
Section 9.20 Survival.
 
Except as expressly set forth to the contrary herein, no representations,
warranties, covenants or agreements of Seller contained herein shall survive the
Closing.
 
Section 9.21 Survival of Article IX.
 
The provisions of this Article IX shall survive the Closing.
 
[signature page follows]
 


 

 


29

--------------------------------------------------------------------------------





 
The parties hereto have executed this Agreement as of the date set forth in the
first paragraph of this Agreement.
 

Seller:
CALWEST INDUSTRIAL HOLDINGS, LLC
a Delaware limited liability company
     
By:
RREEF America L.L.C.
 
a Delaware limited liability company
Its:
Investment Manager
       
By:
/s/ Warren H. Otto
   
Name: Warren H. Otto
   
Its: Authorized Representative







Buyer: 
MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership
     
By:
MAGUIRE PROPERTIES, INC.,
 
a Maryland corporation
Its:
General Partner
       
By:
/s/ Robert F. Maguire III
   
Name: Robert F. Maguire III
   
Its: Chairman and Co-Chief Executive Officer









30

--------------------------------------------------------------------------------






 


 
